Citation Nr: 1605731	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergies, to include a sinus condition.  

2.  Entitlement to service connection for an ear condition, to include torn eardrum and ear infections, claimed as secondary to allergies.

3.  Entitlement to service connection for left axillary cyst status post incision and drain.  

4.  Entitlement to service connection for toxic shock syndrome.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to toxic shock syndrome.  

6.  Entitlement to service connection for colon polyps, to include as secondary to toxic shock syndrome.

7.  Entitlement to service connection for liver damage.

8.  Entitlement to an initial compensable disability rating for bronchitis.  
 
9.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.  
 
10.  Entitlement to an initial compensable disability rating for residuals, herniated disc, C5-C6.  
 
11.  Entitlement to an initial compensable disability rating for residual, scar, excision, left axillary cyst.  

12.  Entitlement to an initial disability rating in excess of 10 percent for service-connected glaucoma.

13.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left ulnar motor mononeuropathy, claimed as left arm nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from November 2000 to November 2005 and June 2006 to July 2007. 

Issues 1-11 come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Issues 11-13 come before the Board on appeal from a July 2012 rating decision of the RO.

The April 2008 rating decision characterized the issues as involving a petition to reopen prior claims.  It is correct that the Veteran previously filed claims for these same medical conditions, first in December 2005 and June 2006.  However, those prior claims were not adjudicated until the April 2008 rating decision.  (The Veteran withdrew the prior claims before a rating decision could be issued.)  As such, there is no "finally adjudicated claim," and, consequently, no need to submit (or discuss) new and material evidence pursuant to 38 C.F.R. § 3.156(a) (2015).  See 38 U.S.C.A. § 7104(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified before the undersigned in a hearing at the RO in July 2015.  A transcript of the hearing has been associated with the claims file.  

The Board has recharacterized the issue involving service connection for allergies to include a sinus condition.  This recharacterization is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by her Board hearing testimony.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Board Hr'g Tr. 26.  

Following the last adjudication of the case by the AOJ, additional pertinent evidence was added to the claims file.  Because the Veteran waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

The issues involving allergies/sinus, an ear condition, toxic shock syndrome, colon polyps, cervical spine, glaucoma, and left ulnar motor mononeuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2015 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issues of service connection for liver damage and entitlement to a higher rating for bronchitis, is requested.

2.  There has been no current disability associated with the left axillary cyst status post incision and drainage for which service connection has not already been granted.

3.  IBS started during service and has been ongoing since onset.  

4.  Throughout the period of appellate review, the Veteran's migraine headaches have been productive of a disability picture involving characteristic prostrating attacks occurring more than once a month over last several months, but without being productive of severe economic inadaptability.

5.  Throughout the period of appellate review, the Veteran's residual, scar, excision, left axillary cyst disability has not been productive of a disability picture involving limitation of function of affected part or any other compensable symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of service connection for liver damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial compensable disability rating for bronchitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria to establish service connection for a left axillary cyst status post incision and drain are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria to establish service connection for IBS are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for the assignment of an initial disability rating of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a DC 8100 (2015). 

6.  The criteria for the assignment of an initial compensable disability rating for residual, scar, excision, left axillary cyst, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.118 DC 7801-7805 (in effect prior to October 23, 2008), DC 7805 (in effect since October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew her appeal at the Board hearing as it concerns the issues of entitlement to service connection for liver damage and entitlement to a higher rating for bronchitis.  Board Hr'g Tr. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as those issues, and they are dismissed.

II.  VCAA

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the claim of service connection for IBS is granted.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  

With regard to the denied claim of service connection and the increased rating claims, the Veteran was sent a comprehensive letter in September 2007, which was sent prior to the April 2008 rating decision on appeal.  See 38 U.S.C.A. § 5103.  With further regard to the claims for higher initial ratings, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for a higher initial disability rating, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.




B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  Her service treatment records have been obtained and appear to be complete.  Also, those relevant VA and private treatment records during the appeal period are of record.  She did not identify and authorize VA to obtain any other relevant information.  

A VA examination was not conducted with regard to the claim of service connection for residuals of the cyst.  A VA examination is not needed, however, as the record does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  Furthermore, the record contains sufficient competent medical evidence to decide the claim.  Thus, a VA examination is not needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(A); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, VA examinations were conducted in October 2007 to evaluate the severity of her service-connected migraine headache and scar disabilities, and they are adequate to inform the Board's judgment on the severity of the service-connected disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that her symptoms have materially increased in severity since the last VA examination was conducted for each disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.



C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved in the service connection and increased rating claims.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr.  28-29.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

III.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).




Left Axillary Cyst 

The Veteran is seeking service connection for left axillary cyst status post incision and drain.  After careful consideration, the Board finds that service connection cannot be granted as there is no current disability for which service connection has not already been granted.  

During the appeal period, service connection was granted for left ulnar motor mononeuropathy (non dominant), claimed as left arm nerve damage, in a July 2012 rating decision.  The Veteran is also service-connected for residual, scar, excision, left axillary cyst.  Aside from these two disabilities, there is no indication of a current medical condition resulting from the left axillary cyst status post incision and drain.  At her Board hearing, the Veteran testified that the disability resulting from the cyst involves loss of feeling of the entire arm.  Board Hr'g Tr. 14-15.  However, those symptoms are currently being compensated under the service-connected left ulnar motor mononeuropathy (non dominant).  She has not identified any other medical condition resulting from the excision during service, and an exhaustive review of her medical records reveals none.  

As there is currently no indication of a diagnosed condition other than the two disabilities already service-connected, the claim must be denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

IBS

The Veteran is also seeking service connection for IBS.  After reviewing the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

It is not materially in dispute that this condition was diagnosed during service.  The Veteran first started complaining of gastrointestinal complaints, primarily constipation, beginning from the early part of her service in November 2000.  These complaints continued, and she underwent a private consultation in July 2007.  After an extensive work-up, the doctor concluded that the Veteran's abdominal complaints are "most consistent with irritable bowel syndrome." In February 2005, she was again seen for "bowel troubles," and it was noted that she had an "IBS d[iagnosis] & has phases of constipation."  Accordingly, an in-service incurrence of the disease is established.  (There is no indication of the disease documented in the STRs for her second period of service, but it was noted on VA examination in October 2007 that she did not seek treatment during that time period.  Therefore, it is not expected that those STRs would document such complaints.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7)).)  

The most recent medical records do not affirmatively document a diagnosis of IBS.  However, a VA physician in September 2011 reviewed her complaints at that time, and wrote that it "looks like she has irritable bowels."  Thus, after resolving all reasonable doubt in her favor, the Board will find that a current diagnosis is established.  

Finally, at her Board hearing, the Veteran credibly testified that she has had ongoing symptoms since taking antibiotics during service.  See Board Hr'g Tr. 18.  It is generally within the competence of a lay person to recognize and observe such symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Fountain, 27 Vet. App. at 274-75.  Accordingly, the lay evidence is competent evidence tending to make it likely that the Veteran had ongoing IBS symptomatology after service.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  





IV.  Increased Ratings

A.  Generally Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B.  Migraine Headaches

The Veteran is seeking an initial rating higher than 10 percent for her migraine headache disability.  The disability rating assigned has remained at a 10 percent level since July 31, 2007, which is when service connection became effective for the disability.  See Fenderson, 12 Vet. App. 119, 125-27.

(1) Rating Schedule

The Veteran's migraine headache disability has been assigned a disability rating under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a.  The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

If a diagnostic code sets forth "variable," rather than "successive" (cumulative), diagnostic criteria [symptoms] between each rating [percentage] and if the criteria within a particular rating are joined by the conjunctive "and," it may not be necessary, when applying 38 C.F.R. 4.7, that all of those criteria be shown for an award of the higher rating.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

However, if the enumerated elements of a diagnostic code required for a specific rating level are part of a structured scheme of specific, successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria, the next higher rating is not assignable if the Veteran meets all the lower level criteria, but only some of the higher level criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (the Veteran argued that that his disability status more nearly approximated the criteria required for the 40% than the 20% rating because control of his diabetes required regulation of activities, which is only associated with ratings equal to or exceeding 40%); see also Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007).

(2) Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence, and finds that the Veteran's disability picture more nearly approximated the rating criteria for a 30 disability rating, but not higher, during the appeal period.  The reasons for this decision follow.

First, the evidence reflects that the Veteran has characteristic prostrating attacks occurring at least once per month.  

She testified at her Board hearing that she gets migraine headaches 2 to 3 times per month.  Board Hr'g Tr. 3.  During a headache, she cannot move; darkness helps, but lying down does not.  Board Hr'g Tr. 3.  Her headaches are so bad that she is actually sick to her stomach and cannot eat.  Board Hr'g Tr. 3.  She would use a hairdryer to tolerate the migraines.  Board Hr'g Tr. 5.  The migraines could last for days, and they had been occurring that way over the past several years.  Board Hr'g Tr. 3-4.  
Consistent with the Veteran's testimony, a VA neurologic examination conducted in October 2007 reflects complaints of migraines that had occurred several times and were "severe" in nature, lasting up to 3 weeks at a time.  She had phonophobia associated with her headaches, and the examiner characterized her as being "completely prostrate" for several hours during attacks.  The VA examiner also found that the headaches had been consistent in their severity, duration, and overall frequency.  

The Veteran's VA medical records continue to document ongoing complaints of migraines, including in April 2008, December 2008, August 2010, and February 2013.  At the February 2013 consultation, she complained of 2 to 3 migraines per week.  Approximately six months later, in August 2013, she again complained of migraines still occurring about 2 to 3 times per week.  It was noted that only 1 migraine per week or less was "a bad migraine with nausea, photophobia."  

Beginning in February 2014, it was noted that her migraines had improved since the last visit, such that they were 1 to 2 per week "at most."  At a different consultation that same day, she also report having fewer headaches.  More recently, in June 2015, she reported migraines 1 to 2 times per month.  

This evidence shows characteristic prostrating attacks occurring on an average once a month over last several months.  Thus, an initial 30 percent rating is warranted.  See 38 C.F.R. § 4.124a, DC 8100.  

The next higher rating, 50 percent is not warranted.  The Veteran has nearly consistently reported migraines occurred 2 to 3 times per month often lasting for hours.  However, the evidence does not establish that the migraines have become "productive of severe economic inadaptability," which is required for a 50 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The Veteran testified at her Board hearing that she worked two jobs as a counselor, and she could not take time off from work due to a headache.  Board Hr'g Tr. 6-7.  She would work despite the symptoms.  Id.  She explained that she worked two jobs, and the daytime job allowed her the flexibility to rearrange her schedule.  Board Hr'g Tr. 6.  Her nighttime job did not allow her such flexibility, but she had once been able to let the group go home early because she "couldn't stand it."  Board Hr'g Tr. 6-7.  

An earlier VA treatment record from December 2014 showed that the Veteran had finished her Ph.D. dissertation in psychology.  Even earlier, in April 2008, she went to VA for treatment of migraines, and was given a form "for being away from work."

Such evidence presents a picture of an individual who is able to adapt her economic activity to the symptoms of her migraines by rearranging her schedule, being excused to work by her doctor, or, occasionally, dismissing her therapy group.  This level of adaptability is inconsistent with the "severe economic inadaptability" required for a 50 percent rating.  This requirement is written in the conjunctive of DC 8100.  Therefore, the frequency and severity of her migraines alone cannot support assignment of the 50 percent rating absent the "severe economic adaptability."  See Tatum, 23 Vet. App. at 156; Middleton, 727 F.3d at 1178.  

There is also some question raised in the medical records as to whether some of the Veteran's headaches are attributable to a different primary pathology(ies).  For instance, a July 2009 ophthalmology consultation (and accompanying letter) indicates that her headaches were associated with narrow angle glaucoma and other headaches were "secondary to other findings."  The Veteran is separately service-connected for glaucoma.  For purposes of this decision, however, the evidence does not adequately distinguish which symptoms are not associated with the migraine headache disability.  Accordingly, all symptomatology has been considered in this analysis.  See Mittleider, 11 Vet. App. at 182. 

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, have most nearly approximated the criteria for an initial 30 percent rating throughout the initial appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, after resolving all reasonable doubt in the Veteran's favor, a rating of 30 percent, but no higher, is assignable for her migraine headaches.  Staged ratings are not for assignment. 

C.  Scar

The Veteran is also seeking a compensable disability rating for her residual, scar, excision, left axillary cyst disability.  The disability rating assigned has remained at a noncompensable level since July 31, 2007, which is when service connection became effective for the disability.  See Fenderson, 12 Vet. App. 119, 125-27.

(1) Diagnostic Code

The Veteran's residual, scar, excision, left axillary cyst disability has been assigned a disability rating under Diagnostic Code (DC) 4.118 of 38 C.F.R. § 7805.  

The relevant diagnostic criteria were amended effective October 23, 2008, which was during the pendency of this appeal.  The Board will consider both criteria.  

The applicable rating schedule effective prior to October 23, 2008, is set forth as follows:

7805 Scars, other; Rate on limitation of function of affected part.

Other potentially applicable diagnostic codes effective prior to October 23, 2008, are set forth as follows:

7801 Scars, other than head, face, or neck, that are deep or that cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.)
40
Area or areas exceeding 72 square inches (465 sq. cm.)
30
Area or areas exceeding 12 square inches (77 sq. cm.)
20
Area or areas exceeding 6 square inches (39 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A deep scar is one associated with underlying soft tissue damage.
7802 Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7803 Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7804 Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.
(See § 4.68 of this part on the amputation rule.)

In effect since October 23, 2008, the applicable rating schedule is set forth as follows:

7805   Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.


The relevant diagnostic codes cited in DC 7805 are set forth as follows:  

  
Rating 
7801   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
40 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10 
Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

7802   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
10 
Note (1): A superficial scar is one not associated with underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 


(Because the Veteran's disability does not involve the head, face, or neck, DC 7800, while cited in DC 7805, is not applicable and has been omitted.  See 38 C.F.R. § 4.118.)  


(2) Application of the Rating Schedule

In this case, the Board has carefully considered all assembled, and finds that the Veteran's scar does not more nearly approximate the rating criteria for a compensable disability rating.  The reasons for this decision follow.

The only relevant evidence concerning the scar is contained in an October 2007 VA examination.  At that time, the Veteran complained of a small erythematous papule occasionally appearing in the area of the previous cyst, but it would resolve spontaneously.  The VA examiner made a diagnosis of healed infected left axillary cyst with no recurrence.

This evidence establishes that the disability is not manifested by limitation of motion of the affected part.  The Veteran has separately complained of disability in the left upper extremity, including the shoulder.  At VA in February 2013, this was diagnosed as left upper arm pain radicular pain, probable cervical radiculopathy; possible concurrent rotator cuff injury suggested by exam; left ulnar neuropathy (old).  No functional impairment has been attributed to the scar itself.  Thus, a compensable rating may not be assigned under DC 7805.  See 38 C.F.R. § 4.118 (in effective prior to October 23, 2008); Mittleider, 11 Vet. App. at 182.  

This evidence also establishes that the scar is not (a) deep or cause limited motion, or deep and nonlinear (DC 7801); (b) superficial and does not cause limited motion in area or areas of 144 square inches, or superficial and nonlinear (DC 7802); (c) superficial, unstable (DC 7803); or (d) superficial, painful on examination, or unstable or painful (DC 7804).  See 38 C.F.R. § 4.118 (as in effective prior to and after October 23, 2008).  Thus, a higher rating may not be assigned under any potentially applicable code.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a compensable rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a compensable rating is not assignable for her scar, and staged ratings are not for assignment. 

C.  Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  

If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected migraine headache disability is manifested by signs and symptoms such as characteristic migraine headaches involving sensitivity to noise and nausea.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule, which provides for disability ratings based on the severity, frequency, and duration of the characteristic prostrating attacks of migraine headaches.  See 38 C.F.R. § 4.124a, DC 8100.  

The Veteran's scar disability is not symptomatic except for an occasional pimple at the site of the scar.  Although this symptom is not expressly contemplated by the rating schedule, there is no indication that this has affected her in any exceptional or unusual way, including at work or requiring frequent hospitalization (none are shown).  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  Thun, 22 Vet. App. at 115.  


ORDER


The appeal regarding the issue of service connection for liver damage is dismissed.

The appeal regarding the issue of entitlement to an initial compensable disability rating for bronchitis is dismissed.

Service connection for left axillary cyst status post incision and drain is denied.

Service connection for irritable bowel syndrome is granted.  

An initial 30 percent disability rating, but no higher, for migraine headaches is granted. 

An initial compensable disability rating for residual, scar, excision, left axillary cyst is denied.  

REMAND

Allergies/Ear Condition

A new VA examination is needed to address the Veteran's allergies and ear condition.  

With regard to allergies, the Veteran maintains that symptoms of a sinus condition started during service.  See Board Hr'g Tr. 21.  Her STRs include an August 2005 dental health questionnaire showing that she endorsed a history of sinus problems, marked as "seasonal."  On other occasions, she denied a history of such symptoms.  More, recently, a December 2014 VA note reflects a diagnosis of "suspect seasonal allergies."  On follow up later in December 2014, she had a sinus infection, and a diagnosis of "Allergic Rhinitis with ?sinusitis" was made.  

Pertinent to the nexus question, the Veteran underwent a VA allergy consultation in August 2015.  The Veteran complained of symptoms since 2007; an allergy skin test showed no allergies except to cockroaches; and it was noted that she had a past history of cigarette smoking one pack a day for over 25 years.  It was found that the history of smoking "may be a contributing factor to her sinus problems."

This evidence indicates that an allergy/sinus condition may have started during service.  However, it does not adequately address all the complex medical questions raised.  

First, under 38 C.F.R. § 3.380 (2015), this evidence does not establish whether the Veteran's condition involves seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen, which are generally to be regarded as acute diseases, healing without residuals.  

Second, the August 2015 VA allergy specialist's conclusion does not rule out the possibility that the disorder was caused or worsened to some degree by service or a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, (2013).  

With regard to the claimed ear condition, the Veteran maintains that she had a torn eardrum during service, which "healed up," but she still gets ear infections.  Board Hr'g Tr. 27.  She also maintains that an ear condition is secondary to the allergy/sinus condition.  See Board Hr'g Tr. 24.  Her STRs do not reflect a diagnosis of a ruptured eardrum, but she was treated in October 2006 for an ear infection.  

In connection with her VA claim, she underwent a VA examination in October 2007.  This VA examiner concluded that he could find no evidence of acute or chronic ear infection on either side.  In an addendum, the examiner noted that an October 2007 VA audiology examination also substantiated a lack of pathology involving the middle ear.  

At present, this VA examination does not answer all the complex medical questions raised by the appeal.  

First, the VA examiner found no evidence of an acute or chronic ear infection, but the Veteran has credibly maintained that she has had recurrent ear infections since service.  Her more recent VA medical records, particularly in May 2014, show treatment for an ear infection.  Relatedly, it is not clear if the VA examiner was attempting to categorically refute the possibility of recurrent ear infections, or whether the VA examiner was only stating that there was no evidence at the time of the examination to determine either way.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

Second, this VA examiner did not address the secondary theory of causation/aggravation raised by the Veteran.  

For these reasons, new VA examinations are needed.  

Toxic Shock Syndrome/Polyps

At her hearing, the Veteran testified that she continues to get abscesses from a cream for ongoing staph infections.  Board Hr'g Tr. 28.  She also indicated that she has had treatment by a private doctor and at an emergency room, but has not submitted those records.  Board Hr'g Tr. 29, 30.  The claim must be remanded to obtain the missing records and to arrange a VA examination, which has not been conducted.  

With regard to the claimed colon polyps, the Veteran maintains that she continues to have polyps, and she associates them with the toxic shock syndrome.  (At the Board hearing, she clarified that she is not sure if the onset/discovery of the polyps was coincidental to the toxic shock syndrome or a result of it.  See Board Hr'g Tr. 20.)  Her STRs include a November 2002 entry indicating a prior colonoscopy 5 years prior showing 5 polyps.  This raises a question as to whether the condition preexisted her service.  Furthermore, the polyps have continuously found to be benign, and there is some question (raised by the RO) as to whether the polyps are a disability for which service connection can be granted.  Finally, the Veteran testified at her Board hearing that she has had treatment a private doctor.  See Board Hr'g Tr. 17.  Those records have not been obtained.  

Accordingly, remand is needed to obtain the private records and arrange for a VA opinion.  

Cervical Spine
  
The claim for an increased rating for a cervical spine disability must be remanded to obtain a new VA examination.  At her Board hearing, the Veteran indicated that the condition had worsened since the last VA examination, which was conducted in October 2007.  See Board Hr'g Tr. 11.  In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Glaucoma and Left ulnar motor mononeuropathy

The Board notes that the Veteran was granted entitlement to service connection for glaucoma and left ulnar motor mononeuropathy in a July 2012 RO decision.  The record reflected that the Veteran filed a notice of disagreement (NOD) with regard to these issues in August 2012.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include the treatment she identified during the Board hearing for her staph infections and polyps.  

Also notify the Veteran that she may submit written statements from herself and/or from other people who have first-hand knowledge describing the history of her in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that she obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination(s) to address the claimed allergy/sinus disorder and ear condition.  The relevant information in the claims file must be made available to the examiner(s) for review.  To the extent possible, this examination should not be conducted by the same VA examiner who conducted the October 2007 ENT examination.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant with regard to allergies/sinus and the ears, including ear infections and a hearing impairment.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Is any diagnosed allergic condition more consistent with seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen healing without residuals? 

(c) Is it clear that any diagnosed condition preexisted either of the Veteran's periods active service, which were from November 2000 to November 2005, and June 2006 to July 2007? 

(d)  If preexisting her service, is it clear that the condition worsened (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

(e) Regardless of your answer to questions (c)-(d), for each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (c) and (d) that a condition preexisted service, this should include consideration of whether the current condition represents the current manifestation of that same condition.  

(f)  If an ear condition is found, is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(g)  If not caused by another medical condition, has any ear disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (g), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the relevant information in the claims file to be forwarded to an appropriate VA examiner(s) to address the claimed toxic shock syndrome and colon polyps.  The need for an in-person examination should be determined by the examiner(s).  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant with regard to toxic shock syndrome and colon polyps.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  With regard to the colon polyps, may the condition, if diagnosed, be considered a disease (abnormality of the body)? 

(c) Is it clear that any diagnosed condition preexisted either of the Veteran's periods active service, which were from November 2000 to November 2005, and June 2006 to July 2007? 

(d)  If preexisting her service, is it clear that the condition worsened (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

(e) Regardless of your answer to questions (b)-(d), for each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

If you determined in questions (c) and (d) that a condition preexisted service, this should include consideration of whether the current condition represents the current manifestation of that same condition.  

(f)  If any condition is found with regard to toxic shock syndrome or colon polyps, is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s), to include consideration of the Veteran's service-connected IBS.  

(g)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s), to include consideration of service-connected IBS.  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (g), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected cervical spine condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's cervical spine condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations, to include consideration of her complaints of radiating pain down her left arm.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and her representative should be afforded the appropriate time period to respond.  

9.  An SOC, containing all applicable laws and regulations, on the issues of entitlement to an initial disability rating in excess of 10 percent for service-connected glaucoma and entitlement to an initial disability rating in excess of 10 percent for service-connected left ulnar motor mononeuropathy, claimed as left arm nerve damage, must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect her appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


